Citation Nr: 0841769	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-36 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to 
September 1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2006, as support for his claim, the veteran 
testified at a hearing before the undersigned Veterans Law 
Judge (VLJ) at the Board's offices in Washington, DC (central 
office hearing).

In July 2007, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.

Regretfully, the Board must again remand this case to the RO 
via the AMC.




REMAND

In the prior July 2007 remand, the Board determined the duty 
to assist required VA to make an additional request to the 
National Personnel Records Center (NPRC), a military records 
repository, for the veteran's missing service medical records 
under all variations of his name and to request and obtain 
all records concerning his 2004 application for Social 
Security Administration (SSA) disability benefits, including 
the SSA decision itself.  The Board also directed that, as 
some of his service medical records were missing, he should 
be requested to produce any copies of these records in his 
personal possession, if not previously submitted.  
Furthermore, the Board instructed the AMC to schedule the 
veteran for an orthopedic examination for a medical nexus 
opinion and then to readjudicate his claim in light of the 
additional evidence obtained on remand.  But there was not 
substantial compliance with the Board's July 2007 remand 
directives, requiring another remand - as a matter of law, 
to correct these deficiencies.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).

The RO/AMC made additional requests for the veteran's service 
medical records under the variations of his name that he had 
indicated in his December 2006 hearing testimony.  The AMC 
also obtained his SSA records.  And so, the Board is 
satisfied as to substantial compliance with those remand 
directives.  The Board also sees the record now includes 
service medical records submitted by the veteran, so, here, 
too, the Board is satisfied as to substantial compliance with 
its remand directive.

However, the record does not include a report of the also 
requested VA orthopedic examination.  The AMC sent the 
veteran a letter on May 21, 2008, indicating he would be 
contacted by the local VA medical center (VAMC) to schedule 
him for this examination.  The September 2008 supplemental 
statement of the case (SSOC) reiterates that the May 21, 2008 
letter had notified him that VA would schedule an 
examination, as per the Board's remand request.

The Board further sees that the veteran's VA Compensation and 
Pension Examination (C&P EXAM) Detail shows the AMC requested 
a spine exam for him on May 21, 2008, but that the status of 
the exam is "open."  Moreover, it is apparent in the SSOC's 
listing of its evidence that no report of such an examination 
was considered - only his SSA records and the service 
medical records he had submitted personally.  

So if the veteran, in fact, had this requested orthopedic 
examination, the AMC needs to obtain the report of it for 
consideration in this appeal.  And if he did not, the AMC 
needs to have the local VAMC schedule him for this 
evaluation.

Accordingly, this case is again REMANDED for the following 
development and consideration:

1.  Determine whether the veteran was 
scheduled for the orthopedic examination 
mentioned in the May 21, 2008 letter from 
the AMC.  If he was, obtain the report of 
it for consideration in this appeal.  And 
if he was not, the AMC must have the local 
VAMC schedule him for this evaluation.  
The questions posed in the Board's prior 
July 2007 remand need answering by the 
designated examiner, so provide the 
examiner a copy of that prior remand to 
facilitate making these important 
determinations.  To summarize, the 
examiner's report should describe in 
detail all current symptoms, 
pertinent clinical findings, and diagnoses 
concerning a low back (lumbar) or cervical 
spine disorder.  The examiner should 
provide a medical opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) the veteran 
sustained a chronic spinal disability 
(lumbar or cervical spine) during service.  
The opinion should be supported by 
appropriate rationale and by reference to 
pertinent evidence.

Inform the designated examiner that the 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.  The 
examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

2  Then readjudicate the veteran's claim 
in light of the additional evidence - 
including whether he has disability 
affecting the cervical segment of his 
spine as a residual of his military 
service (aside from the low back 
disability also at issue).  If the appeal 
is not decided to his satisfaction, send 
him and his representative an SSOC and 
give them an opportunity to respond to it 
before returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




